J-A10043-20

                                   2020 Pa. Super. 199

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CLAIRE A. RISOLDI                          :
                                               :
                       Appellant               :   No. 1487 EDA 2019

          Appeal from the Judgment of Sentence Entered May 17, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0002487-2015


BEFORE: BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                             FILED AUGUST 18, 2020

        Claire A. Risoldi (Risoldi) appeals from the May 17, 2019 judgment of

sentence imposed by the Court of Common Pleas of Bucks County (trial court)

following her conviction by jury of dealing in unlawful proceeds, two counts of

insurance fraud, theft by deception, criminal attempt—theft by deception, and

conspiracy—theft by deception.1 After careful review, we affirm in part and

vacate in part and remand for resentencing.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 5111(a)(1); 4117(a)(2); 3922(a)(1); 901(a); 903.
J-A10043-20


                                               I.

        We glean the following facts from the certified record.2 On October 22,

2013, Risoldi’s home, known as “Clairemont,” caught fire.3 This was the third

fire at Clairemont in five years, with one prior fire in 2009 and one in 2010.

No one was home when the 2013 fire began, though members of the Risoldi

family returned to Clairemont during the firefighting efforts.             Four fire

departments responded to extinguish the fire and additional fire companies

provided water to the efforts. The fire was concentrated in the attic of the

home with many firefighters from the various companies coming in and out of

the home to fight the fire.

        After the fire, the Buckingham Police Department stationed several

patrol officers outside of Clairemont overnight to ensure that there was no

unauthorized entry into the building.               However, restoration crews began

working immediately to remove contents from the house and prevent further

damage, including during that night.

        Clairemont suffered significant damages from fire and water that

required costly rebuilding as well as replacement or refurbishment of much of

its contents. Clairemont and its contents were insured through AIG Insurance


____________________________________________


2 As Risoldi’s issues relating to the sufficiency of the evidence concern only
the fraudulent claims for drapes and jewelry, our review of the facts focuses
on those issues.
3   The cause of the fire was determined to be accidental.


                                           -2-
J-A10043-20


(AIG).   Clairemont was covered by a homeowners’ insurance policy for

damage to the structure and its contents, and all residents of Clairemont were

beneficiaries to the policy. In addition, Risoldi carried a collections insurance

policy that provided additional coverage for certain enumerated pieces of

jewelry. At the time of the fire, 55 pieces were covered by the collections

policy. Following the fire, Risoldi and her family submitted claims to AIG under

both policies. They sought coverage for the structural damage and rebuilding

of Clairemont, pieces of jewelry that allegedly disappeared from the house

during the fire, replacement costs for over $2 million in drapes that had been

destroyed by the fire, restoration costs for a mural that had been painted on

one of the ceilings as well as Alternative/Additional Living Expenses (ALE) that

they incurred while Clairemont was being rebuilt.

      During the course of investigating the Risoldis’ claims, AIG became

suspicious that some of the costs for which the Risoldis sought reimbursement

were inflated.   Relevant to this appeal, AIG believed that the Risoldis had

falsely claimed that they spent $1.2 million to replace drapes following the

2010 fire and were seeking an even higher amount to replace the drapes again

after the 2013 fire. In addition, AIG was skeptical of the Risoldis’ allegation

that over $10 million worth of jewelry had been stolen from Clairemont during

the firefighting efforts.   After a lengthy investigation by the Office of the

Attorney General (OAG), Risoldi was charged on January 22, 2015, with




                                      -3-
J-A10043-20


various counts related to insurance fraud, theft, conspiracy, receiving stolen

property and dealing in unlawful proceeds.4

       The Commonwealth filed a motion seeking to bypass the preliminary

hearing on February 4, 2015, and it was denied on March 3, 2015.              The

preliminary hearing was subsequently held from March 30 through April 7,

2015. After numerous pre-trial motions and proceedings, the Commonwealth

filed a motion to recuse the trial court on April 18, 2016. The trial court denied

the motion to recuse on August 1, 2016, to which the Commonwealth filed an

appeal from that decision on August 23, 2016. Upon review, we affirmed the

trial court’s decision and subsequently denied reconsideration.              See

Commonwealth v. Risoldi, 2677 EDA 2017 (Pa. Super. Aug. 15, 2017),

recons. denied, Oct. 19, 2017 (“Risoldi I”). The case was remanded to the

trial court on December 1, 2017.

       On remand, co-defendant Carl Risoldi (Carl) filed a motion to dismiss

pursuant to Rule 600 and Risoldi filed a motion to adopt that motion to

dismiss. The trial court decided the issues based on the briefs of the parties

and denied the motion on April 23, 2018. Risoldi proceeded to trial on January




____________________________________________


4 Other family members and associates were also charged with various crimes
related to the insurance claims. All of these cases were disposed of separately.




                                           -4-
J-A10043-20


15, 2019, and on February 5, 2019, the jury found her guilty of the above-

mentioned charges.5

       The verdict form allowed the jury to make specific factual findings

regarding the criminal conduct supporting the convictions for count 2,

insurance fraud, and count 4, theft by deception. The verdict form appeared

as follows:

       Count 2 – Insurance Fraud

              Fire of October 22, 2013
              Period from October 22, 2013 forward

             If you find the defendant guilty of Count 2, circle what the
       fraudulent conduct was:

              a. drapery claim and/or
              b. mural claim and/or
              c. alternative living expense claim and/or
              d. guaranteed rebuilding cost submittal

       Count 4 – Theft by Deception

              Fire of October 22, 2013
              Period from February 22, 2014 forward

             If you find the defendant guilty of Count 4, circle what the
       fraudulent conduct was:

              a. drapery claim and/or
              b. alternative living expense claim




____________________________________________


5Risoldi was found not guilty of three counts of Receiving Stolen Property, 18
Pa.C.S. § 3925, which were based on insurance claims she had made in 1984,
1993 and 2002.


                                           -5-
J-A10043-20


       For count 2, the jury found Risoldi guilty and circled the drapery claim,

mural claim and ALE claim as the fraudulent conduct. For count 4, the jury

found Risoldi guilty and circled the drapery claim and the ALE claim as the

underlying conduct.       Through a special interrogatory on count 4, the jury

found that the value of money fraudulently obtained for the drapery and ALE

claim was $2,750,000.         The OAG charged Risoldi with a separate count of

insurance fraud related only to the jewelry claim and a count of criminal

attempt—theft by deception related to the jewelry claim. Risoldi was found

guilty of both of those counts, and on the count of criminal attempt—theft by

deception, the jury found that Risoldi had attempted to obtain $10 million.

       We now turn to a more detailed recitation of the evidence adduced at

trial, particularly with regard to the jewelry and drapes claims.

                                               A.

       Risoldi resided at Clairemont with her son, Carl, his wife, Sheila, and

their children.6 On October 16, 2013, less than a week before the fire, Risoldi

was married at a wedding ceremony held at Clairemont.               Risoldi had a

collection of jewelry that she stored in a safe-deposit box at a local bank. On

the day of the wedding, Carl retrieved the collection from the bank and

brought it back to Clairemont so that Risoldi could wear some of the pieces.

____________________________________________


6 To avoid confusion, we refer to other members of the Risoldi family by their
first names.




                                           -6-
J-A10043-20


On the day of the fire, Carl intended to leave work early to return the jewelry

to the bank, which he left in white tote bags labeled “Risoldi Law Offices”7 on

a chair in the foyer of Clairemont. Risoldi said that she noticed that the tote

bags were missing from the foyer immediately after the fire.

        Notably, Risoldi had left Clairemont to run errands shortly before the

fire broke out.      Even though she left the jewelry sitting in the foyer at

Clairemont, she did not arm her alarm system when she left the house. She

said that she never armed the alarm system when she ran errands.

Additionally, when investigators asked where Risoldi had gone that morning,

they learned that her errands had taken her to an area only a couple minutes

from the bank where her safety-deposit boxes were located.

        Lieutenant John R. Landis of the Buckingham Police Department, a long-

time friend of the Risoldi family, was one of the officers to respond to the

scene of the 2013 fire. He arrived on scene and stayed for approximately two

hours, during which he spoke with all of the members of the family. While he

was at the scene, none of the Risoldis told Lieutenant Landis about the jewelry

in the foyer or asked him to retrieve it. A couple of days after the fire, Risoldi

called Lieutenant Landis upset that items in the house had been moved and

that the house was a mess but did not report any missing jewelry at that time.




____________________________________________


7   Risoldi’s daughter, Carla, is an attorney and owns the practice.


                                           -7-
J-A10043-20


      Approximately ten to fourteen days after the fire, Risoldi called

Lieutenant Landis again. She said that her private investigator was looking

into the fire and that a bag of jewelry that had been left in the foyer had been

moved to a bathroom.       She indicated that some of the jewelry was now

missing but that they had found other pieces throughout the home. She did

not provide the value of the missing jewelry. Lieutenant Landis asked Risoldi

if she was reporting a crime. Risoldi responded that she was not prepared to

report the missing items as a crime but that her insurance company and

auditor were looking into it.    Lieutenant Landis advised her to create an

inventory of the pieces to report as missing property to the police.

      Risoldi called Lieutenant Landis a third time and asked him to meet with

her at her daughter’s law office to review some interviews her private

investigator had conducted with neighbors following the fire. At that meeting,

Risoldi again did not report the missing jewelry and Lieutenant Landis told her

that he could not be involved with any investigation related to the fire because

of his personal relationship with the family.

      Finally, Risoldi called Lieutenant Landis once again on the day before

Thanksgiving, approximately one month after the fire, and asked how to

report a theft. For the first time, Risoldi told Lieutenant Landis that she was

missing $2.8 to $3 million in jewelry after the fire, but had not reported it

sooner because her private investigator and insurance company had told her

not to report the theft until she was sure she could not find the jewelry herself.


                                      -8-
J-A10043-20


Lieutenant Landis told her to report that theft immediately to the police and

that he could not believe that her insurance company had not wanted her to

make the report as soon as the theft occurred. He advised her that he could

not file the report himself because of his personal relationship with the family,

that he was not an investigator who would look into this type of claim, and

that he was on medical leave from the department. However, he told her that

the investigators would be back at the department the day after Thanksgiving

and she should make the report as soon as possible.

      Risoldi waited to report the missing jewelry to the police department

until December 16, 2013, nearly two months after the fire.         Chief Steven

Daniels of the Buckingham Police Department took the report. She initially

reported that the estimated value of the stolen jewelry was $7 million, but at

subsequent meetings, reported the value of the jewelry at $8-10 million and

then $12 million. Risoldi provided Chief Daniels with a list of jewelry that had

been stolen. She said that the jewelry had been in two tote bags in the foyer,

and she had not been allowed into the house to retrieve the bags while the

firefighting efforts were ongoing. She reported that she and her husband had

later found one of the bags behind a grandfather clock in the house and the

other was found in one of the bathtubs. They found some pieces of jewelry

in various spots throughout the house and some pieces still in the tote bags,

but many of the jewelry boxes had been emptied.




                                      -9-
J-A10043-20


      The day after the fire, Anthony Amoroso (Amoroso), a general adjuster

for AIG, met with the Risoldis at Clairemont to conduct a preliminary

walkthrough. While at the property, Amoroso asked Carl and Carla whether

there were any valuables, including the jewelry insured by the collections

policy, which should be removed for safekeeping. At that time, none of the

Risoldis mentioned the missing jewelry. However, later that day, Amoroso

received a text message from Carl that said, “I am not going to panic just yet,

but one of the two bags of jewelry is missing.       I am still looking for it.”

Reproduced Record (R.R.) at 1919a. Risoldi did not ask Amoroso to file a

claim for the jewelry and the case was transferred to insurance agent James

O’Keefe (O’Keefe) the next day.

      Prior to reporting the theft to the police department, Risoldi and her

family members spoke with O’Keefe on multiple occasions.          According to

O’Keefe, the Risoldis’ collections policy provided coverage for over $10 million

worth of jewelry at the time of the fire.     Upon reviewing a history of the

collections policy, O’Keefe found that that between July and September of

2013, the Risoldis had increased the number of items covered by the

collections policy from two items, valued at $105,000, to 55 items, valued at

approximately $10.9 million.

      O’Keefe met with the Risoldis at Clairemont around October 28, 2013,

to look at the damage caused by the fire and the water. At that time, the

Risoldis mentioned that some jewelry was missing but said that they were still


                                     - 10 -
J-A10043-20


looking for it. O’Keefe met with the family again in mid-November, brought a

list of the covered jewelry, and asked the family if any of the covered items

were among those missing after the fire.           At that time, Risoldi identified

several items, each covered for over $1 million, which were missing. O’Keefe

immediately told the Risoldis to file a claim given the magnitude of the loss.

       In late November 2013, approximately one month after the fire, Carl

emailed O’Keefe to notify him that the Risoldis would be filing a claim of loss

under the collections policy. O’Keefe initiated the claim, but the Risoldis did

not provide him with an exact list of the missing items until the end of

December 2013.        Because the Risoldis then reported a $9-10 million loss,

O’Keefe became concerned about whether an investigation into the alleged

theft was taking place. He contacted the Buckingham Police Department and

the Bucks County District Attorney and learned that both entities had a conflict

of interest that prevented them from investigating the loss.8          The District

Attorney had referred the matter to the state police, which in turn referred

the case to the OAG.


____________________________________________


8 Chief Daniels, who took the initial report on December 16, 2013, was also a
volunteer with the Midway Fire Department, which had participated in
extinguishing the fire at Clairemont. Chief Daniels was not present at the fire.
While the record is not clear regarding the conflict of interest in the District
Attorney’s Office, Risoldi was prominent in the Bucks County Republican party
and hosted many fundraisers for the party at Clairemont. Because of these
ties, the entire Bucks County Court of Common Pleas bench recused itself from
the case, and Senior Judge Thomas G. Gavin from Chester County was
assigned to preside over the matter.


                                          - 11 -
J-A10043-20


      Based on the timing of the purported theft, the jewelry would have had

to been taken by one of the firefighters who responded to the fire. David

Shapp, a Battalion Chief at Midway Volunteer Fire Company, was one of the

first firefighters to respond to the fire and had established command of the

scene.   He reported that including ambulance personnel, firefighters and

police, between 40 and 50 individuals had reported to Clairemont during the

fire. Chief Shapp recorded the front of the building with his cell phone, which

was mounted on the dashboard of his truck, for 40 minutes upon arriving on

the scene. The video did not show anyone leaving the building with a white

tote bag, nor did Chief Shapp observe a white tote bag in the foyer when he

entered as one of the first responders on the scene. In addition, Risoldi called

17 firefighters as witnesses at trial, and all of them testified that they did not

notice any white tote bags on the chair in the foyer in the course of performing

their duties, as they were focused on fighting the fire.

      In an Examination Under Oath (EUO) conducted by AIG as part of its

investigation in March 2014, Risoldi told O’Keefe that she had been the last

person to leave Clairemont before the fire and that she believed that the

firefighters had taken the jewelry. She said several loose pieces of jewelry

were found strewn about the home after the fire, and she believed that a

firefighter removed jewelry from the boxes to conceal it when smuggling it

out of the home. Risoldi showed O’Keefe the two Risoldi Law Offices tote bags

that she had used to hold the jewelry and which she had found hidden in the


                                     - 12 -
J-A10043-20


home after the fire. O’Keefe inspected and photographed the bags and noted

that they did not have any watermarks from the firefighting efforts.         The

jewelry boxes that had been in the bags also did not show any water damage

or fingermarks.

       Risoldi and her family submitted a formal proof of loss under the

collections policy in September 2014, claiming over $10 million for the missing

jewelry that had been covered under the policy.9 Of the 55 items that were

covered by the collections policy, Risoldi filed her claim for 25 items. AIG

subsequently gave the OAG the documentation Risoldi had submitted when

she initially sought coverage for these pieces. When Risoldi added scheduled

jewelry to the collections policy, she submitted appraisals to establish the

value of the scheduled pieces. Some of appraisals were from Lauria Jewelers

and had been conducted in April 2013. However, many of the appraisal forms

misspelled the word “jewelry” as “jewelery.” Id. at 258a-59a. Some of the

appraisals also misspelled Risoldi’s first name. Risoldi told AIG that the Lauria

Jewelers appraisals had taken place at Clairemont, and she had taken the

jewelry out of her safety-deposit boxes to allow the appraiser to inspect them.

However, bank records revealed that Risoldi had not visited the safety-deposit

boxes in April 2013.



____________________________________________


9AIG ultimately denied the jewelry claim, citing fraud and misrepresentation.
Id. at 203a.


                                          - 13 -
J-A10043-20


      In November 2014, Special Agent Luis Gomez of the OAG executed a

search warrant at three residences owned by the Risoldis. At the home where

Risoldi was living, the investigators seized and catalogued a significant amount

of jewelry. In Risoldi’s home office, Special Agent Gomez found appraisals

from Fairless Hills Auction Incorporated (Fairless Hills) and insurance

paperwork. Some of the appraisal forms were filled out and signed, some of

them had areas with whiteout, and some were completely blank. In addition,

there were photocopies of appraisal forms that were blank but for the

appraiser’s signature at the bottom.       There was a form with the word

“appraisal” glued to the bottom, as well as photocopies of that form so that

the word did not appear glued to the paper. Investigators found a catalogue

of jewelry and several cutout pictures of jewelry. There were several appraisal

forms with Sheila’s name and a photograph of the appraised jewelry, as well

as photocopies of those appraisals with the photographs removed. Finally,

investigators recovered a book titled “Insult to Injury, Insurance, Fraud, and

the Big Business of Bad Faith.”

      Agent Steven Gray of the FBI also executed search warrants at Fox

Chase Bank and Lauria Jewelers during the course of the investigation into the

insurance claims. At the bank, Agent Gray recovered deposit paperwork and

signature cards associated with the Risoldis’ safety deposit boxes, as well as

jewelry that was located in the boxes. In the list of items that Risoldi reported

stolen in her insurance claim under the collections policy, she included a


                                     - 14 -
J-A10043-20


diamond engagement ring that was purchased at Lauria Jewelers. During his

search at Lauria Jewelers, Agent Gray did not find a receipt for this purchase,

but he did find other receipts for purchases by Risoldi. He recovered a blank

appraisal form and a single appraisal completed for Risoldi.       The appraisal

seized directly from Lauria Jewelers spelled the word “jewelry” correctly.

       In her EUO following the 2013 fire, Risoldi told AIG that all of the stolen

jewelry had been given to her by her late husband.                 At trial, the

Commonwealth presented testimony regarding three insurance claims for

stolen jewelry that Risoldi had filed in the past.10 The first claim related to a

burglary in 1983, and the insurance company had paid Risoldi $120,000 for

stolen jewelry. The second claim related to a theft that occurred in 1993.

Risoldi had filed a claim seeking $111,000 for jewelry, and the company

ultimately paid her $80,000. The third claim for stolen jewelry was filed in

2000, and Risoldi was paid $136,000 for the jewelry. In these past claims,

Risoldi had participated in EUOs and told the insurance companies that the

stolen pieces were irreplaceable heirlooms and gifts from her husband, and

that all of the jewelry in her home had been stolen.

       The Commonwealth then presented testimony from accredited appraiser

Donald Palmieri (Palmieri), who testified at trial as an expert gemologist.


____________________________________________


10 The Commonwealth charged Risoldi with one count of Receiving Stolen
Property related to each of these three past insurance claims. 18 Pa.C.S. §
3925. The jury found Risoldi not guilty as to these counts.


                                          - 15 -
J-A10043-20


Palmieri inspected hundreds of pieces of jewelry that the OAG seized from the

Risoldi family during its investigation, as well as the appraisals and other

documents that were submitted to AIG in support of the 2013 claim and to

other insurance companies in support of Risoldi’s past jewelry claims. He also

examined the jewelry that Risoldi stored in safety-deposit boxes at her bank.

Palmieri testified that there are generally no specific legal standards that must

be met for a person to become a jewelry appraiser or to issue a legitimate

appraisal, though some insurance companies have minimum standards that

appraisals must meet.

      Palmieri also visited Lauria Jewelers to inspect its equipment, as it had

issued many of the jewelry appraisals Risoldi submitted in support of her

claim. After viewing the equipment at Lauria Jewelers, Palmieri opined that

the business did not have adequate equipment to perform accurate jewelry

appraisals.   He also noted that many of the appraisals issued by Lauria

Jewelers did not include photos of the pieces that were appraised.

      Palmieri inspected the jewelry that had been in Risoldis’ possession and

compared the pieces to documents identifying jewelry that had previously

been reported stolen. He used the weights and descriptions of the jewelry

from the appraisals to determine if any of the pieces were among those seized

from Risoldi. He also tested the metal in the pieces to determine the precious

metal content and counted the gemstones in each piece.             Through his

inspection of the jewelry and documents, Palmieri found a total of 42 pieces


                                     - 16 -
J-A10043-20


that had previously been reported stolen and subject to insurance claims.

Some of the items had been claimed following multiple thefts, and others were

scheduled on multiple insurance policies between 1983 and the 2013 fire.

Palmieri valued everything he inspected, collectively, at $400,000, and opined

that the total collective retail value of the pieces was around $1.5 million. He

did not find any piece of jewelry individually worth over $1 million, and he

believed that one of the most valuable pieces he inspected was a diamond

bracelet worth $8,000.

      On cross-examination, Palmieri admitted that there were some

discrepancies between the descriptions of items that were previously reported

stolen and items he examined. For example, Palmieri inspected a bracelet

that had 139 brilliant cut diamonds which he believed had been previously

claimed as stolen.   However, paperwork associated with the claim listed a

bracelet with 138 full-cut round diamonds. Despite the discrepancy, Palmieri

opined based on the weight of the bracelet and the information in the prior

appraisal that the bracelet he inspected was the one reported stolen in a

previous claim. Palmieri also conceded that some of the items could have

been repurchased in the years following the thefts, and he could not say with

certainty that the items he examined were the ones that had been reported

stolen previously.

      In her defense, Risoldi presented testimony from Norbert Neumeister

(Neumeister), an expert in forensic analysis of photographs. As noted supra,


                                     - 17 -
J-A10043-20


the firefighters testified that on the day of the fire, they did not notice a white

tote bag in the foyer at Clairemont. Neumeister analyzed a cell phone photo

that was taken of the front of Clairemont at 1:26 p.m. on the day of the fire

while the firefighting efforts were in progress. The front door of Clairemont

was open and Neumeister analyzed and clarified the photograph to show what

was beyond the doorway. Neumeister opined that there was a white object

or area in the foyer.

      Orlando Alcantara (Alcantara), a general contractor who worked on the

restoration efforts at Clairemont following the fire, also testified on behalf of

Risoldi. He testified that Risoldi was upset about the missing jewelry after the

fire and spoke to him about it on several occasions.        While Alcantara was

working in the attic of Clairemont, he recovered several empty Rolex boxes

and a Ferrari watch, which he immediately reported to Risoldi. In addition,

one of the other workers at Clairemont recovered a diamond ring on the floor

in the sitting room. Carl later testified that the Ferrari watch that Alcantara

had recovered in the attic had been sitting on the dresser in his bedroom

before the fire.

      Finally, Carl testified on his mother’s behalf. Carl recalled that on the

day of Risoldi’s wedding in 2013, Risoldi asked him to retrieve all of the jewelry

from the family’s safe-deposit box at the bank. Carl went to the bank and

filled two white Risoldi Law Offices tote bags with jewelry boxes and jewelry

to bring back to Clairemont. Less than a week later, on Monday, October 21,


                                      - 18 -
J-A10043-20


2013, Carl intended to return the jewelry to the safe-deposit boxes. However,

he had to stay late at work and decided to return the jewelry the next

afternoon. Carl testified that when he left for work on the day of the fire, the

tote bags containing the jewelry were on chairs in the foyer of Clairemont.

      Carl testified that when he learned of the fire, he rushed home and

arrived at Clairemont while the fire departments were still working on

extinguishing the fire. He testified that he and Risoldi informed the fire chief

and Sergeant Landis that there was a lot of expensive jewelry in the foyer,

but they were told that they were not allowed to retrieve it.         Carl then

attempted to enter Clairemont through a back door to get the jewelry, but

was again stopped by police.     The police did help Carl move some of his

expensive collectible vehicles out of the garage, as they could have been

harmed by the fire.

      Carl testified that once the family was permitted to reenter Clairemont,

the house was chaotic and there was “total destruction” from the water

damage. Id. at 2471a-75a. The tote bags were no longer in the foyer and

he and Risoldi’s husband searched the house for them. They located one bag

in a bathtub and another behind a grandfather clock. Some, but not all, of

the jewelry had been taken out of the tote bags and the jewelry boxes that

were inside. Carl gave the bags to Risoldi and eventually O’Keefe inspected

them as well. AIG did not perform any testing for DNA or fingerprints on the

bags. Carl confirmed that he did not make a formal claim to AIG until the end


                                     - 19 -
J-A10043-20


of November, and the police report was not filed until December 16, 2013.

However, he said that he and Risoldi had told Sergeant Landis about the

missing jewelry much earlier.

        Carl testified that the Risoldis did not add all of their jewelry to the

collections policy because it would have been cost prohibitive. They identified

certain pieces that were worn more often to be added to the policy.         AIG

accepted their premium and bound the insurance policy based on the

information that Carl and the Risoldis provided.         Claire provided some

appraisals for the pieces, but Carl testified that the insurance company had

not requested them and did not ask to view or photograph the jewelry before

binding the policy.

                                          B.

        After all three fires at Clairemont, Risoldi filed insurance claims for

replacement of a significant amount of drapery, asserting that she had

purchased the drapes from Summerdale Mills Fabric and Home Decorating

Center (Summerdale). AIG had paid the Risoldis a total of approximately $1.8

million for damage following the 2009 fire and $8.9 million following the 2010

fire. Id. at 165a. Of those amounts, $250,000 in 2009 was paid to cover

damage to drapes at Clairemont, and $1.2 million was paid in 2010 to cover

damage to the drapes. Id. at 166a.      After the fire in 2010, Amoroso

repeatedly requested receipts for the drapes that were replaced after the 2009

fire.   Risoldi complained to Amoroso that she had not been paid the full


                                      - 20 -
J-A10043-20


replacement costs for the drapes after the 2009 fire, but never provided him

with receipts confirming the replacement costs.     The OAG suspected that

despite receiving $1.2 million from AIG after the 2010 fire to replace the

drapes, Risoldi had not actually replaced the drapes.

      Following the 2013 fire and prior to the initiation of charges against

Risoldi and her family, AIG paid the Risoldis approximately $7.5 million for

damage to the structure of Clairemont, $2 million for the contents, and almost

$1 million for ALE. Id. at 170a-71a. In January 2015, Risoldi and her family

submitted a proof of loss binder, including a verified statement, enumerating

the various losses to Clairemont and its contents that they wished to claim

under their policies. The binder included voluminous receipts documenting

what the Risoldis had spent in various areas, including on replacement drapes

from Summerdale. The Risoldis requested an additional $5.2 million in their

homeowners’ claim to cover damage to the structure of Clairemont, and an

additional $3.4 million to cover damage to the contents. Id. at 175a. They

specifically requested approximately $2.3 million to cover damage to drapes.
Id. at 166a.

      When Risoldi requested $2.3 million following the 2013 fire to again

replace   the   drapes   through Summerdale,     AIG    and the   OAG   began

investigating whether Risoldi had, in fact, replaced the drapes in 2010 for the

amount she had claimed from AIG. In the course of the investigation, Special

Agent Gomez served a search warrant on Summerdale seeking receipts for all


                                    - 21 -
J-A10043-20


work Summerdale had performed for Risoldi at Clairemont.         He recovered

purchase requisition forms and installation sheets for the Risoldis.        He

recovered some receipts reflecting prices for various draperies and furniture,

but did not find invoices totaling over $1 million worth of the fabrics and

drapes. In addition, he found a letter from 2011 providing an estimate of $1.2

million for replacing drapery and furniture at Clairemont, but did not find any

invoices to substantiate that an order had been placed because of the

estimate.

      When Risoldi submitted her proof of loss in 2015 for the homeowners’

policy claims, she included numerous receipts for the drapes that were

allegedly purchased from Summerdale after the 2010 fire.        However, the

header on the receipts misspelled “Summerdale” as “Summerdal.” Id. at

241a. Upon reviewing these receipts, Special Agent Gomez determined that

they did not match any of the documents recovered directly from

Summerdale. In addition to the misspelling of “Summerdale,” the receipts

provided by Risoldi differed from the documents seized from Summerdale

because they did not contain order numbers, order dates, installation

information, transaction numbers or the name of the salesperson.




                                    - 22 -
J-A10043-20


       During her case-in-chief, Risoldi called Thomas Kiosewski (Kiosewski),11

an installer from Summerdale, to testify regarding the work he did at

Clairemont after the 2009 and 2010 fires. Kiosewski testified that the drapes

in Clairemont were significantly damaged by smoke and water during the 2010

fire. He testified that the Risoldis had selected many expensive fabrics for

their home, and that the drapery installation was one of the most complicated

jobs he had ever done. He made at least 20 trips to Clairemont to complete

the job, and while he did not know exactly how much the job had cost, he was

confident that a single bedroom had cost around $60,000 to $70,000.

However, on cross-examination, Kiosewski reviewed the receipts that had

been seized directly from Summerdale and confirmed that they did not total

over $1 million worth of drapes and labor following the 2010 fire.

       Carl also testified that all of the drapes that were damaged during the

2010 fire were replaced by Summerdale. The drapes had been destroyed and

could not have been cleaned and rehung. Carl reviewed photographs that

depicted various rooms in Clairemont before and after the fire, showing the

differences in the drapes.         He testified that following the 2013 fire, the

contents of Clairemont had been boxed and stored in a large warehouse by

individuals working in the house. Carl attempted to find Summerdale receipts


____________________________________________


11  We note that the parties in their briefs spell the witness’s name as
“Kosiewski.” We utilize the spelling that is reflected in the transcript of the
trial court proceedings.


                                          - 23 -
J-A10043-20


in the warehouse and he located the receipts that were submitted to AIG after

several hours of searching.    He was not certain that he found all of the

Summerdale receipts but he submitted the ones that he was able to locate.

                                     C.

     In further investigating the insurance claims, the OAG sought to

establish that Risoldi’s spending was extravagant and unsustainable without

the insurance proceeds that she had received over the years.       A forensic

accountant at the OAG, Monique Ericson (Ericson), testified as an expert at

trial. She testified that she analyzed 47 accounts across eight banks as well

as numerous Risoldi family credit cards and loan statements.     Ericson first

determined that Risoldi’s ordinary income, meaning the income that she

received on a regular basis, was $1,500 per month from Social Security and

$160 per month from a pension account. In addition, Carl had an ordinary

income of $70,000 annually.        These ordinary incomes accounted for

approximately 3.84% of the Risoldis’ spending. Ericson confirmed that Risoldi

received $1.7 million from AIG after the 2009 fire and a total of $8.8 million

from AIG over the course of several years after the 2010 fire.        Ericson

conceded that her analysis of Risoldi’s income and spending only accounted

for the money that was deposited into and spent from the bank accounts and

that she had no knowledge of any large stores of cash that the Risoldis might

have had access to.




                                    - 24 -
J-A10043-20


      In reviewing the bank accounts for the period between 2009 and 2018,

Ericson found expenditures totaling approximately $191,000 on draperies and

fabrics. For the years between 2009 and 2013, she found jewelry purchases

totaling approximately $830,000. She opined that Risoldi did not have the

ability to purchase $10 million worth of jewelry during that period. Ericson

noted that prior to the 2013 fire, the Risoldis had taken cash advances on

credit cards, and she believed that they were “strapped for cash.” Id. at

1506a.

      To rebut testimony regarding her finances, Risoldi called Edmondo Crimi

(Crimi), an antique dealer, to testify on her behalf. Crimi testified that he had

known Risoldi and her family for approximately 40 years and had sold her

antiques throughout that period. He estimated that he had sold her between

$4 and $7 million worth of antiques in total and he had participated in

restoration work for Clairemont through AIG after the 2009 and 2010 fires.

Crimi said it was not uncommon for Risoldi to pay for pieces in cash, and that

over the years, she had paid him between half a million and a million dollars

in cash for various items.

      Finally, Carl testified that his father, Risoldi’s late husband, had been a

successful commercial contractor for many years. As a result, the family was

well off and his father and Risoldi had kept a significant amount of cash in a

safe in their home. While he did not know how much money was kept in the

safe, he testified that it was “a lot” and had “filled a safe.” Id. at 2416a-17a.


                                     - 25 -
J-A10043-20


In addition, in the years preceding the 2013 fire, Carl said he had observed

Risoldi take at least $100,000 in cash out of the safe.

                                               D.

       Following her convictions, the trial court sentenced Risoldi on count 1,

dealing in unlawful proceeds, to 11.5 to 23 months’ incarceration. On count

4, theft by deception, and count 5, criminal attempt—theft by deception, the

trial court sentenced Risoldi to 11.5 to 23 months’ incarceration to be served

concurrently to the sentence at count 1. On counts 2 and 3, insurance fraud,

the trial court sentenced Risoldi to 3 years of probation, with each sentence

to be served consecutively to the period of incarceration. On count 9, criminal

conspiracy, the trial court imposed an additional consecutive sentence of 2

years’ probation. Thus, Risoldi was sentenced to an aggregate term of 11.5

to 23 months’ incarceration, followed by eight years of probation. The trial

court also imposed fines and court costs and ordered Risoldi to pay restitution

to AIG of $10,428,428.13, which was the full amount that AIG had paid to

Risoldi for her all of claims following the 2013 fire.12 Risoldi filed a timely

motion to reconsider the restitution portion of her sentence and a notice of

____________________________________________


12The OAG had seized Clairemont, as well as bank accounts and other assets,
during the pendency of the criminal case. The OAG had sold Clairemont by
the time of Risoldi’s sentencing hearing, and the trial court ordered that the
proceeds of the sale be applied first to the court costs, and then toward
restitution. In addition, $490,000 from one of Risoldi’s seized bank accounts
was applied toward the restitution.




                                          - 26 -
J-A10043-20


appeal on the same day. The trial court denied the motion to reconsider.13

The trial court and Risoldi have complied with Pa.R.A.P. 1925.

       Risoldi raises five issues on appeal, which we have renumbered for ease

of disposition:

       1. Whether Mrs. Risoldi’s right to a speedy trial was denied by the
       Commonwealth taking an appeal to this Court seeking recusal of
       the trial court judge for no valid reason?

       2. Whether the evidence was insufficient as a matter of law to
       sustain the convictions in connection with the drapes claim, as the
       Commonwealth failed to call an essential witness and as a result
       the conviction based on surmise, theory and conjecture?

       3. Whether the evidence was insufficient as to the jewelry claim
       conviction as there was no evidence presented that the jewelry,
       as stated by defense witnesses, was not placed on a chair in the
       house and gone after the fire, therefore, the conviction was based
       on theory, conjecture and surmise?

       4. Whether the Trial Court erred in denying the defense motion
       for a mistrial after the Commonwealth impermissibly shifted and
       commented on the burden of proof by asking defense witness,
       Thomas [Kiosewski], on cross examination if the defense had
       witnesses ready to testify that the drapes were purchased?

       5. Whether the restitution portion of the sentence was illegal,
       because it was unauthorized by statute, and the trial court used
       contractual (civil) law to determine criminal restitution?


____________________________________________


13We note that Risoldi’s notice of appeal was premature, as it was filed before
the trial court ruled on the post-sentence motion. Because the trial court
denied the post-sentence motion without a hearing nine days later, we treat
Risoldi’s notice of appeal as being filed after the entry of the order denying
her post-sentence motion. See Commonwealth v. Ratushny, 17 A.3d
1269, 1271 n.4 (Pa. Super. 2011).




                                          - 27 -
J-A10043-20


See Risoldi’s Brief at 9-10 (renumbered). We address each issue in turn.

                                               II.

       Risoldi first argues that the trial court abused its discretion in denying

her motion to dismiss the charges against her pursuant to Pa.R.Crim.P. 600

(Rule 600).14 She alleges that two specific periods of Commonwealth delay

resulted in her trial beginning over 365 days after the criminal charges were

filed: first, the Commonwealth’s February 4, 2015 motion to seeking to file

the criminal information without a preliminary hearing, and second, the

Commonwealth’s interlocutory appeal of the trial court’s denial of its recusal

motion. We address each period of delay.15




____________________________________________


14   Our standard of review in a Rule 600 issue is whether the trial court
     abused its discretion. Our scope of review when determining the
     propriety of the trial court is limited to the evidence in the record,
     the trial court’s Rule 600 evidentiary hearing, and the trial court’s
     findings. We must also view the facts in the light most favorable to
     the prevailing party. . .

Commonwealth v. Lewis, 804 A.2d 671, 673 (Pa. Super. 2002) (citations
omitted).

15  In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court found that
Risoldi had waived her Rule 600 claim by failing to file a written motion in the
trial court. See Trial Court Opinion, 7/23/19, at 4-5. Our review of the record
reveals that co-defendant Carl filed a Motion to Dismiss Pursuant to Rule 600
arguing for dismissal based on the two above-mentioned periods of delay.
Risoldi then filed a Motion to Adopt Carl Risoldi’s Motion to Dismiss Pursuant
to Rule 600, and in its opinion resolving the matter filed on April 23, 2018,
the trial court accepted Risoldi’s adoption of her co-defendant’s motion. As a
result, we decline to find waiver.


                                          - 28 -
J-A10043-20


                                         A.

      Under Rule 600, a case must be called to trial or a plea must be tendered

within 365 days from the date on which the criminal complaint was filed.

Pa.R.Crim.P. 600(A)(2)(a).    When computing the time that has elapsed,

“periods of delay caused by the defendant,” also known as excludable time,

are excluded from the length of time that has elapsed from when the

complaint was filed. Pa.R.Crim.P. 600(C)(2). When a continuance is granted,

the subsequent order should “record to which party the period of delay caused

by the continuance shall be attributed, and whether the time will be included

in or excluded from the computation of the time within which trial must

commence in accordance with this rule.” Pa.R.Crim.P. 600(C)(3)(a)(ii).

      Excusable time, or periods of Commonwealth delay during which the

Commonwealth exercised due diligence, is also added to the mechanical run

date to calculate the adjusted run date. Commonwealth v. Moore, 214 A.3d
244, 248-49 (Pa. Super. 2019); Pa.R.Crim.P. 600(C)(1). “Due diligence is a

fact-specific concept that must be determined on a case-by-case basis. Due

diligence does not require perfect vigilance and punctilious care, but rather a

showing by the Commonwealth that a reasonable effort has been put forth.”

Moore, supra (citation omitted).

      When reviewing a Rule 600 claim, we first calculate the mechanical run

date, which is 365 days from the date the complaint was filed. Id. We then

add the excludable and excusable time to the mechanical run date to calculate


                                    - 29 -
J-A10043-20


the adjusted run date. Id. If the defendant does not enter a plea or begin

trial by the adjusted run date, he may file a written motion seeking dismissal

of all charges with prejudice.   Pa.R.Crim.P. 600(D)(1).     Finally, we must

remain mindful of the dual purposes served by the rule:

      Rule 600 serves two equally important functions:           (1) the
      protection of the accused’s speedy trial rights, and (2) the
      protection of society. In determining whether an accused’s right
      to a speedy trial has been violated, consideration must be given
      to society’s right to effective prosecution of criminal cases, both
      to restrain those guilty of crime and to deter those contemplating
      it. However, the administrative mandate of Rule 600 was not
      designed to insulate the criminally accused from good faith
      prosecution delayed through no fault of the Commonwealth.

Commonwealth v. Martz, __ A.3d __, at *5 (Pa. Super. April 28, 2020)

(citations omitted).

      Here, a criminal complaint was filed against Risoldi on January 22, 2015.

As a result, the mechanical run date was January 22, 2016.        Pa.R.Crim.P.

600(A)(2). Risoldi’s trial began on January 14, 2019; however, based on her

counsel’s schedule, she explicitly waived her Rule 600 rights for the period

between January 26, 2018, and January 14, 2019.             R.R. at 56a-58a.

Therefore, 1,100 days elapsed between January 22, 2015, the date the

charges were filed, and January 26, 2018, when she waived any further Rule

600 claim. She argues that notwithstanding that waiver, 365 days of non-

excludable or excusable time had already elapsed by January 26, 2018. Thus,

her waiver after January 2018 did not excuse the Commonwealth’s failure to

bring her to trial before that date if it did not exercise due diligence during


                                    - 30 -
J-A10043-20


that time. See Commonwealth v. Barbour, 189 A.3d 944, 959 (Pa. 2018)

(holding that periods of delay caused by a defendant after the expiration of

the Rule 600 time period are irrelevant to the computation of delay).

       With these principles in mind, we turn to the merits of Risoldi’s claim.16

                                               B.

       First, we address the period of delay following the Commonwealth’s

filing of its motion to bypass the preliminary hearing. On February 4, 2015,

the Commonwealth filed a Petition to File Bills of Information Without a

Preliminary Hearing. Risoldi filed her objections to the petition on February

18, 2015, and the trial court denied the petition on March 3, 2015.          The

preliminary hearing, which lasted seven days, subsequently took place and all

charges were held for court on March 30, 2015. Risoldi argues that 49 days



____________________________________________


16 We note that Carl’s Rule 600 motion, adopted without additions or
amendments by Risoldi, does not set forth any additional periods of delay
separate from the two identified supra. Further, in her brief on appeal, Risoldi
does not set forth a full timeline of the case, including any excludable time
caused by continuances requested by the defense. Our review of the trial
court docket reveals multiple pre-trial motions filed by Risoldi and the
Commonwealth that may have resulted in periods of excludable or excusable
time; however, we are unable to determine on the record before us the effect
these motions had on the timeline of the case. See, e.g., Risoldi’s Petition
for Write of Habeas Corpus and Memorandum of Law, 6/15/15; Risoldi’s
Motion for Continuance of Trial, 1/8/16; and Commonwealth’s Motion to Hold
Defendant in Contempt of Court, 6/1/16. The two periods of time that Risoldi
challenges constitute 697 days of the 1,100 that passed between the filing of
the charges and her Rule 600 waiver. As Risoldi has not addressed whether
any additional periods of delay were excludable or excusable, any argument
regarding these remaining periods of time is waived.


                                          - 31 -
J-A10043-20


should be included in the Rule 600 computation as delay caused by the

Commonwealth without due diligence, as the motion was devoid of any

support in the law. See Risoldi’s Brief at 38-40.

      In its response to the Motion to Dismiss Pursuant to Rule 600, the

Commonwealth attached a letter from all defense counsel dated January 27,

2015. See Commonwealth’s Response to Motion to Dismiss Under Rule 600,

3/6/18, Exhibit A. In the letter, all co-defendants, including Risoldi, requested

that the preliminary hearing be scheduled no earlier than March 10, 2015, as

that was the earliest date on which all counsel would be available. Id.

Because the Commonwealth’s motion to bypass the preliminary hearing was

filed and denied prior to the earliest date on which the preliminary hearing

could have been held, the motion did not cause any delay in the proceedings.

To the contrary, the preliminary hearing, which was originally scheduled for

February 9, 2015, was continued based on the unavailability of the defendants

before the Commonwealth filed its motion. As such, this period is excludable

as delay caused by the defendants.

                                       C.

      Next, Risoldi argues that 648 days of non-excusable delay occurred

when the Commonwealth motioned for the trial court’s recusal and appealed

from the denial of that motion. Again, Risoldi argues that the recusal motion

and subsequent appeal were entirely frivolous, such that the time attributed

to those proceedings cannot be excusable delay under Rule 600.


                                     - 32 -
J-A10043-20


       As acknowledged by Risoldi, the case most directly on point addressing

the   effect   of   a   Commonwealth           appeal   on   a   Rule   600   motion   is

Commonwealth v. Matis, 710 A.2d 12 (Pa. 1998).17                              There, the

Commonwealth sought a continuance of a trial date, averring that it had been

unable to subpoena an essential witness for trial and would be unable to prove

the elements of its case without her. Id. at 14. The trial court denied the

motion and the Commonwealth filed a notice of appeal on the day of trial,

certifying that the trial court’s denial had substantially impaired the

prosecution. Id. at 15. Ultimately, this court quashed the appeal and denied

the Commonwealth’s motion for reconsideration. Id.   When the case was

remanded to the trial court, the defendant filed a Rule 600 motion alleging

that the Commonwealth “failed to exercise due diligence in bringing him to

trial and filed a frivolous appeal in bad faith from a non-appealable

interlocutory order for the sole purpose of delaying the trial.” Id.

       The trial court granted the motion, finding that while the Commonwealth

had not acted in bad faith, it did not exercise due diligence in bringing the


____________________________________________


17 We note that Rule 600 was formerly numbered as Rule 1100 and was
amended and renumbered on April 1, 2001. “However, because much of the
rule’s substance remained consistent throughout the amendment,
[Pennsylvania courts have] continued to apply our precedents interpreting
former Rule 1100 to the analogous provisions of Rule 600, sometimes
employing Rule 600 nomenclature to facilitate discussion of Rule 1100
precedents.” Commonwealth v. Barbour, 189 A.3d 944, 946 n.1 (Pa.
2018). For consistency, we refer to Rule 600 in our discussion of earlier
precedents.


                                          - 33 -
J-A10043-20


defendant to trial. Id. The Commonwealth appealed and this court reversed.
Id. On further review, our Supreme Court held that “[i]f the Commonwealth

files a pre-trial appeal in bad faith without the right to do so, it fails to exercise

due diligence pursuant to [Rule 600].” Id. at 17 (citation omitted). However,

the Court further recognized that “a pre-trial appeal by the Commonwealth

can serve as a proper basis to extend the period for commencement of trial

pursuant to [Rule 600],” such as when the Commonwealth certifies that a trial

court’s suppression order has substantially handicapped the prosecution. Id.

at 17-18 (citing Jones v. Commonwealth, 434 A.2d 1197 (Pa. 1981)). The

court noted that such a certification is sufficient to protect against the filing of

frivolous interlocutory appeals. Id. at 18.

      Thus, notwithstanding the fact that this court had quashed the

Commonwealth’s interlocutory appeal, the Supreme Court in Matis held that

the time period during which the interlocutory appeal had been pending was

excusable delay during which the Commonwealth had exercised due diligence.
Id. at 19. Moreover, since the trial court had found that the Commonwealth

did not act in bad faith in filing the appeal, it was a valid interlocutory appeal.
Id.   Because the Commonwealth exercised due diligence in certifying the

interlocutory appeal, the Supreme Court affirmed this court’s reversal of the

order discharging the defendant.           Id.; compare Commonwealth v.

Malinowski,     671 A.2d 674,    679-80    (Pa.   1996)    (holding   that   the

Commonwealth failed to exercise due diligence in filing an interlocutory appeal


                                       - 34 -
J-A10043-20


when it did not certify that the suppression order substantially handicapped

the prosecution, rendering the order unappealable).

       Matis is consistent with prior holdings of this court that the

Commonwealth’s good-faith interlocutory appeal constituted excusable delay

under Rule 600, even if the Commonwealth was unsuccessful on the merits of

its claim. See, e.g., Commonwealth v. Ferri, 599 A.2d 208, 210 (Pa. Super.

1991) (holding that four-year delay for Commonwealth’s appeal of a denied

motion for severance did not violate Rule 600); Commonwealth v.

Coleman,       491 A.2d 200,     202     (Pa.     Super.    1985)   (holding     that

Commonwealth’s interlocutory appeal did not violate Rule 600 when the

Commonwealth had a right to appeal that would be moot after trial and there

was no evidence that the Commonwealth took the appeal as a delay tactic).

Thus, the Commonwealth need not be successful in its interlocutory appeal to

establish due diligence for the purposes of Rule 600.

       The   Commonwealth         is   entitled    to   a   pre-trial   appeal   in   some

circumstances in a criminal case. See Pa.R.A.P. 311(d) (Interlocutory Appeals

as of Right); Pa.R.A.P. 313 (Collateral Orders).18               Given the length of the


____________________________________________


18 Risoldi devotes much her of argument to whether this court properly
exercised jurisdiction over Risoldi I as an interlocutory appeal. See Risoldi’s
Brief at 41-45. In Risoldi I, this court noted that the Commonwealth had
complied with Pa.R.A.P. 311(d) by certifying that the denial of the recusal
order substantially handicapped the prosecution. Risoldi I, supra, at *2 n.9.
In addition, this court has jurisdiction over a Commonwealth appeal from an



                                          - 35 -
J-A10043-20


appellate process, this right would be largely illusory if the Commonwealth

could not exercise it without certainty that it would succeed on the merits.

This court has previously recognized that the Commonwealth may appeal an

order denying its recusal motion pursuant to Pa.R.A.P. 313. Commonwealth

v. Stevenson, 829 A.2d 701, 704 (Pa. Super. 2003).            In Stevenson, we

emphasized that double jeopardy protections preclude the Commonwealth

from challenging the denial of a recusal motion if it loses its case, while a

defendant who wishes to challenge the denial of a recusal motion retains the

right to post-sentencing appellate review. Id.   An appeal pursuant to

Pa.R.A.P. 313 protects the Commonwealth’s interest in a trial free from bias,

prejudice, unfairness or the appearance thereof.

       Under all of these circumstances, the Commonwealth in this case was

entitled to appeal from the trial court’s order denying its motion to recuse,

regardless of the fact that this court ultimately affirmed the trial court’s order.

There is no indication in the record that the Commonwealth took the appeal

in bad faith or as a means to delay trial. Matis, supra. Even though the

Commonwealth was unsuccessful on appeal, it had a legitimate interest in

ensuring the fairness and impartiality of the trial court and it was entitled to

protect that interest through appellate review. As such, the Commonwealth



____________________________________________


order denying recusal pursuant to Pa.R.A.P. 313.            Commonwealth v.
Stevenson, 829 A.2d 701, 704 (Pa. Super. 2003).


                                          - 36 -
J-A10043-20


exercised due diligence and the period during which the motion to recuse and

subsequent appeal were litigated is excusable delay under Pa.R.Crim.P.

600(C)(1). As neither of the periods of delay challenged by Risoldi result in a

violation of Rule 600, the trial court did not abuse its discretion in denying the

motion to dismiss.

                                           III.

        Next, we turn to Risoldi’s challenges to the sufficiency of the evidence.19

Risoldi argues that the evidence was insufficient to support her convictions for

insurance fraud and theft by deception related to the drapes claim, and her

convictions for insurance fraud and criminal attempt—theft by deception

related to the jewelry claim.20 We find the evidence insufficient to support her

____________________________________________


19 Risoldi’s sufficiency claims are unique because of the special interrogatories
the jury answered when it found her guilty of insurance fraud and theft by
deception. Risoldi challenges the sufficiency of the evidence only as to the
claims related to the drapes and the jewelry. As noted supra, the jury
specified the fraudulent conduct that supported the convictions for insurance
fraud and theft by deception. For count 2, insurance fraud, the jury found
that Risoldi engaged in fraud as to the drapery claim, the mural claim and the
ALE claim. At count 4, theft by deception, the jury found that Risoldi engaged
in theft as to the drapery claim and the ALE claim. Risoldi does not challenge
the sufficiency of the evidence at counts 2 or 4 related to the ALE or the mural.
Therefore, she would not be entitled to have the convictions at count 2 and
count 4 vacated regardless of our disposition on the merits of her sufficiency
claim as to the drapes.

20   Our standard of review is well-settled:

        The standard we apply in reviewing the sufficiency of the evidence
        is whether viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence



                                          - 37 -
J-A10043-20


theft by deception claim related to the drapes, but affirm the convictions in all

other respects.

       A person commits the crime of insurance fraud if he or she “[k]nowingly

and with the intent to defraud any insurer or self-insured, presents or causes

to be presented to any insurer or self-insured any statement forming a part

of, or in support of, a claim that contains any false, incomplete or misleading

information concerning any fact or thing material to the claim.” 18 Pa.C.S. §

4117(a)(2). The statute further defines a “statement” as “[a]ny oral or written

presentation of other evidence of loss, injury or expense, including, but not

limited to . . . receipt for payment, invoice, account, estimate of property

damages. . .” 18 Pa.C.S. § 4117(l).

       A person commits the crime of theft by deception if he or she

“intentionally obtains or withholds property of another by deception.”        18

Pa.C.S. § 3922(a). “A person deceives if he intentionally: creates or reinforces



____________________________________________


       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [this] test, we may not weigh the
       evidence and substitute our judgment for the fact-finder. In
       addition, we note that the facts and circumstances established by
       the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances.

Commonwealth v. Lopez, 57 A.3d 74, 79 (Pa. Super. 2012) (citation
omitted).


                                          - 38 -
J-A10043-20


a false impression, including false impressions as to law, value, intention or

other state of mind.” 18 Pa.C.S. § 3922(a)(1). Additionally, a person commits

the crime of criminal attempt if, “with intent to commit a specific crime, he

does any act which constitutes a substantial step toward the commission of

that crime.” 18 Pa.C.S. § 901(a).

      We note that “[t]he Commonwealth may sustain its burden of proving

every element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Commonwealth v. Gause, 164 A.3d 532, 541 (Pa.

Super. 2017) (citation omitted). “Finally, the trier of fact while passing upon

the credibility of witnesses and the weight of the evidence produced, is free

to believe all, part or none of the evidence.” Id. “Where the evidence offered

to support the verdict is in contradiction to the physical facts, in contravention

to human experience and the laws of nature, then the evidence is insufficient

as a matter of law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa.

2000). On appeal, this court evaluates the full record to determine whether

sufficiency evidence was presented to support each element of the crime

charged; however, we do not second-guess the jury’s factual determinations.

                                       A.

      We first address the sufficiency of the evidence to sustain the

convictions for insurance fraud and theft by deception related to the drapes.

Risoldi argues that the Commonwealth’s case was fatally flawed because it did

not call a witness from Summerdale to testify regarding Risoldi’s purchases.


                                     - 39 -
J-A10043-20


See Risoldi’s Brief at 76-77. She contends that a Summerdale employee was

an essential witness without whom the jury could not conclude, beyond a

reasonable doubt, that she did not spend $1.2 million on drapes after the 2010

fire.

        In contravention of our well-settled standard of review, Risoldi’s

argument views the evidence in the light most favorable to her.        Risoldi

presented evidence to the jury regarding the receipts Carl recovered from the

warehouse where her belongings were stored, as well as testimony by an

employee from Summerdale who described the complexity and cost of the

work he performed at Clairemont. Risoldi also vigorously cross-examined the

Commonwealth’s witnesses regarding the receipts that were recovered

directly from Summerdale and whether these documents represented all of

Risoldi’s purchases over the year. Much of Risoldi’s cross-examination and

closing argument focused on Summerdale’s organizational system, arguing to

the jury that the OAG had not performed an adequate search of all the

paperwork at Summerdale to ensure that it collected everything related to

Clairemont.    However, the jury rejected these arguments.    On review, we

accept the jury’s factual and credibility determinations.

        Even without testimony from an employee of Summerdale, the

Commonwealth presented sufficient evidence for the jury to conclude that

Risoldi did not spend $1.2 million on drapes at Summerdale. Special Agent

Gomez, who executed a search warrant at Summerdale and seized all


                                     - 40 -
J-A10043-20


documents related to Risoldi and Clairemont from its premises, testified that

the receipts he recovered directly from Summerdale differed in many respects

from the receipts Risoldi submitted to AIG.         In addition to misspelling

“Summerdale,” Risoldi’s receipts did not contain order numbers, order dates,

installation information, transaction numbers or the name of the salesperson.

These receipts clearly fell within the definition of a “statement” under the

insurance fraud statute, 18 Pa.C.S. § 4117(l), and Risoldi submitted these

fabricated receipts intentionally in support of her claim to entice AIG into

paying her $2.3 million to replace her drapes.21 Viewing the evidence in the

light most favorable to the Commonwealth, the jury could have concluded that

the receipts Risoldi submitted from “Summerdal” in support of her verified

proof of loss were not legitimate.

       In addition, the receipts that Special Agent Gomez seized directly from

Summerdale did not substantiate Risoldi’s claim that she had spent over a

million dollars on drapery at any point in time.      While one estimate from



____________________________________________


21 We reject Risoldi’s argument that submitting fabricated receipts would not
constitute insurance fraud if the receipts were created by Risoldi after the fact
to document a transaction that had previously occurred. See Risoldi’s Brief
at 77, n.32.     The insurance fraud statute criminalizes submitting any
“statement” containing “false, incomplete or misleading information
concerning any fact or thing material to the claim.” 18 Pa.C.S. § 4117(a)(2).
A fabricated receipt created by a consumer and presented as an official
document from a retailer, without the retailer’s knowledge, constitutes false
or misleading information under this definition, and certainly would be
material to the insurance claim.


                                          - 41 -
J-A10043-20


Summerdale indicated that the cost to replace the drapes following the 2010

fire would be $1.2 million, there was no paperwork verifying that Risoldi

followed through with that estimate and actually replaced her drapes for that

price. As the trial court noted in its opinion:

      Common sense[] suggests that there would be a paper or
      electronic trail in a business transaction where 1.2 million dollars
      changed hands. Common sense suggests that a business would
      spell its name CONSISTENTLY and CORRECTLY in its dealings with
      customers. Common sense suggests a business would retain its
      records and be able to produce them when requested. Common
      sense suggests that when the OAG and AIG looked in all the places
      where such records should exist and did not find them, that they
      didn’t exist. Defendant’s explanation that all her records were
      destroyed in the fire could have been viewed by the jury as too
      convenient an explanation and therefore not credible.

Trial Court Opinion, 7/23/19, at 10-11 (footnote omitted). We agree. The

jury was entitled to conclude that the receipts recovered from Summerdale

were the only legitimate receipts from Risoldi’s transactions with the company,

and that the receipts she submitted in support of her claim were fabricated.

      Finally, the OAG’s forensic accountant testified that her review of the

Risoldis’ finances from 2009 through 2018 revealed only approximately

$191,000 in spending on draperies and fabrics, even though this period

encompassed all three of the fires at Clairemont. Again, even though Risoldi

presented evidence that she had substantial stores of cash that she could have

used to purchase      the drapes, the jury was entitled to credit the

Commonwealth’s evidence and find that she had spent far less than she

represented to AIG on drapes over the years.         In total, this evidence is


                                     - 42 -
J-A10043-20


sufficient for the jury to conclude that Risoldi intentionally submitted false

information in support of her insurance claim under the statute. 18 Pa.C.S. §

4117(a)(2).

      However, the evidence was insufficient for the jury to conclude that

Risoldi actually obtained payments on her homeowners’ insurance claim

through deception, in violation of the theft by deception statute, when she

submitted fabricated receipts in support of her claim. 18 Pa.C.S. § 3922(a).

As Risoldi points out, she was paid approximately $7.5 million for the

structural damage to Clairemont, $2 million for damage to the contents and

$1 million for ALE. R.R. at 170a-71a. The Commonwealth did not present

any evidence regarding whether the money paid for the contents of Clairemont

encompassed any payments in reimbursement for the drapes. Further, in his

testimony regarding the drapes claim, O’Keefe indicated that Risoldi requested

$2.3 million for the drapes, but did not state that AIG made any payments on

this amount. To the contrary, the proof of loss documents Risoldi submitted

to AIG, including the fabricated receipts from Summerdale, were submitted

after AIG made its initial payments and requested additional funds to what

had already been paid.

      While Risoldi could have appropriately been charged with criminal

attempt—theft by deception for the drapes claim, the evidence is insufficient

to establish, beyond a reasonable doubt, that she actually obtained or withheld

AIG’s property by deception under the statute. 18 Pa.C.S. § 3922(a). As


                                    - 43 -
J-A10043-20


noted supra, the jury’s verdict on a single count of theft by deception

encompassed the claims for the drapes and the ALE. Risoldi did not challenge

the sufficiency of the evidence to sustain her theft by deception conviction

regarding the ALE, and, as such, we do not disturb her conviction on that

count.   Nevertheless, our disposition as to the drapes claim impacts our

analysis of her challenge to the restitution set by the trial court and will be

discussed in more detail infra.

                                         B.

      Next, Risoldi argues that the evidence was insufficient to support her

convictions for insurance fraud and criminal attempt—theft by deception for

the   insurance   claim   she   filed   under    the   collections   policy   seeking

reimbursement for $10 million worth of jewelry she alleged had been stolen

from Clairemont during the fire. Risoldi argues that the OAG failed to prove

that she had not left the jewelry on the chair in the foyer where it was stolen

during the firefighting efforts. She contends that if this statement was not

false beyond a reasonable doubt, then her convictions related to the jewelry

claim cannot be sustained.

      This argument misconstrues the claim. There is no doubt that Risoldi

owned a significant amount of jewelry; indeed, the OAG seized hundreds of

pieces from the Risoldi family for inspection by its expert.          However, the

insurance fraud and criminal attempt—theft by deception charges were based

on Risoldi’s claims that she lost jewelry valued at $10 million during the fire.


                                        - 44 -
J-A10043-20


The Commonwealth presented evidence that Risoldi did not own $10 million

worth of jewelry, and that the pieces that were missing had, in fact, been

reported stolen in prior insurance claims. In her EUO in support of her jewelry

claim following the 2013 fire, Risoldi claimed that the stolen jewelry included

gifts from her late husband. This statement directly contradicted her EUOs

for her earlier insurance claims in which she stated that all of her jewelry was

stolen, including the gifts from her husband and other priceless heirlooms.

      In addition, in her verified proof of loss, Risoldi claimed that a diamond

engagement ring purchased at Lauria Jewelers had gone missing after the fire.

Agent Gray’s search of Lauria Jewelers did not uncover any receipts for such

a ring. Thus, the jury could have concluded that Risoldi submitted a false

insurance claim for a diamond ring that she did not own. Additionally, when

adding jewelry to the collections policy, Risoldi had submitted multiple

appraisals that were purportedly conducted by Lauria Jewelers. In contrast to

the appraisals seized directly from Lauria Jewelers, the appraisal forms

submitted by Risoldi misspelled “jewelry” as “jewelery,” and the search of

Lauria Jewelers only turned up a single appraisal conducted for Risoldi. One

of the appraisals from Lauria Jewelers that Risoldi submitted to AIG had

allegedly been completed in April 2013. However, all of the jewelry had been

stored in the Risoldis’ safe deposit boxes and bank records revealed that no

one had accessed the boxes in April 2013.




                                     - 45 -
J-A10043-20


      The Commonwealth presented additional evidence that Risoldi had

submitted fraudulent appraisals for jewelry to AIG. After searching Risoldi’s

home, Special Agent Gomez recovered several blank appraisal forms that had

been altered and photocopied. He recovered forms from Fairless Hills with

Risoldi’s name on them, and photocopies of those appraisals that included the

appraiser’s signature but were otherwise blank. He found another form with

the word “appraisal” glued to the bottom, and photocopies of the form made

it appear as if “appraisal” was printed on the form. On another form, the

signature at the bottom had been cut off. Pictures of pieces of jewelry that

had been cut out from another source were located with the forms, and some

appraisals had areas that had been covered with whiteout. The blank and

doctored appraisal forms and the Lauria Jewelry appraisals initially submitted

by Risoldi when she sought to add pieces to her collections policy were strong

circumstantial evidence that Risoldi had sought insurance coverage for

expensive pieces of jewelry that did not actually exist and later filed a claim

for these pieces.

      The jury was also entitled to consider the circumstantial evidence of

Risoldi’s behavior immediately following the fire, when she delayed for nearly

two months before reporting the alleged theft to the authorities. Sergeant

Landis testified that Risoldi did not mention the jewelry at the scene of the

fire, and that if she had, he would have gone into Clairemont to retrieve it.

Additionally, Sergeant Landis and O’Keefe both spoke with Risoldi multiple


                                    - 46 -
J-A10043-20


times following the fire about the allegedly missing jewelry and repeatedly

advised her to report the theft to the local police. Despite the fact that she

was allegedly the victim of a $10 million theft, Risoldi delayed in filing a police

report and initiating an insurance claim. The jury could conclude that this

behavior was evidence that Risoldi had not, in fact, suffered that substantial

loss.

        Finally, the forensic accountant testified that Risoldi did not spend $10

million on jewelry during the period she investigated, nor could she afford to.

As Risoldi had claimed that all her jewelry had been stolen in her previous

insurance claims, the jury could conclude that Risoldi did not have the means

to replace $10 million worth of jewelry, but had instead submitted a fraudulent

claim for expensive pieces that she did not own. Under the totality of the

circumstances and viewing the evidence in the light most favorable to the

Commonwealth, the evidence was sufficient for the jury to conclude that

Risoldi made multiple false statements in support of a fraudulent insurance

claim, attempting to recover for jewelry she either did not own or which was

not worth the $10 million. These facts are sufficient to support her convictions

for insurance fraud and criminal attempt—theft by deception, and this issue

merits no relief.

                                       IV.

        Next, Risoldi contends that the trial court abused its discretion by

denying her motion for a mistrial after the Commonwealth, when cross-


                                      - 47 -
J-A10043-20


examining a defense witness from Summerdale, improperly shifted the burden

of proof by asking whether any witnesses from Summerdale were going to

testify regarding billing or invoices.22 Risoldi argues that she was prejudiced

because the question suggested to the jury that she had deliberately failed to

call such a witness in order to conceal her own wrongdoing. She argues that

a bookkeeper from Summerdale could have provided central testimony in

support of the Commonwealth’s argument that Summerdale did not have

records documenting $1.2 million in purchases after the 2010 fire, and only

the Commonwealth had the burden of calling such a witness. She requests

relief in the form of a new trial, arguing that the question was not only

improper, but also so prejudicial as to prevent the jury from rendering a fair

and impartial verdict. We disagree.

       Initially, we note that

       the remedy of a mistrial is an extreme one. . . . It is primarily
       within the trial court’s discretion to determine whether Appellant
       was prejudiced by the event that forms the substance of the
       motion. Finally, it must be remembered that a mistrial is required
       only when an incident is of such a nature that its unavoidable
       effect is to deprive the appellant of a fair and impartial trial.

Commonwealth v. Lease, 703 A.2d 506, 508 (Pa. Super. 1997) (citations

omitted). Thus, a mistrial is an extreme remedy only warranted when the


____________________________________________


22 “The trial court is in the best position to assess the effect of an allegedly
prejudicial statement on the jury, and as such, the grant or denial of a mistrial
will not be overturned absent an abuse of discretion.” Commonwealth v.
Simpson, 754 A.2d 1264, 1272 (Pa. 2000) (citation omitted).


                                          - 48 -
J-A10043-20


prejudice to the movant cannot be ameliorated to ensure a fair trial.      “A

mistrial is not necessary where cautionary instructions are adequate to

overcome any possible prejudice.”       Commonwealth v. Cash, 7137 A.3d
1262, 1273 (Pa. 2016) (citation omitted).      Finally, juries are presumed to

follow the trial court’s cautionary instructions. Commonwealth v. Fletcher,

41 A.3d 892, 896 (Pa. Super. 2012) (holding that a mistrial was properly

denied when, during a two-day jury trial with multiple eyewitnesses, the

Commonwealth asked an improper question on cross-examination and a

cautionary instruction was issued).

     As noted supra, Risoldi called Kiosewski, an installer from Summerdale,

to testify that he had performed a significant amount of work with expensive

drapes and fabrics at Clairemont after the 2010 fire. On cross-examination,

the Commonwealth asked Kiosewski to review receipts it had seized from

Summerdale and confirm whether they totaled over $1 million worth of drapes

and labor.    Risoldi objected to this line of questioning on the basis that

Kiosewski did not work in billing at Summerdale, and the trial court allowed

Kiosewski to confirm that the receipts appeared genuine and reflected specific

amount of billing.    Following this discussion, the Commonwealth asked

Kiosewski the following question:        “Those who handle the money at

Summerdale, do you know if they’re coming in to testify?” Id. at 2305a.

     Kiosewski did not answer the question, as Risoldi immediately objected

and requested a mistrial, arguing that the Commonwealth had improperly


                                      - 49 -
J-A10043-20


suggested that the defense had an obligation to call a witness from

Summerdale to testify regarding financial matters.         The Commonwealth

argued that the defense had opened the door by objecting on the basis that

Kiosewski did not work in billing for Summerdale. The trial court denied the

motion for a mistrial, finding that while the question was improper, it was not

asked with the intent of depriving Risoldi of a fair trial and did not have that

effect. Id. at 2313a-14a.

      The trial court issued the following cautionary instruction to the jury:

      I remind you that the defendant has absolutely no obligation to
      call any witness, let alone a particular witness. The defendant has
      no burden to disprove the Commonwealth’s case. Rather, the
      Commonwealth has the unshifting burden of proof to prove its
      case and each element of its case beyond a reasonable doubt by
      presenting whatever evidence the Commonwealth wishes to do
      and by calling whatever witnesses the Commonwealth wishes to
      call.

      The defendant has absolutely no obligation to call any witness
      whatsoever. The fact that the defendant calls a particular witness,
      that’s the defendant’s choice. Once the witness is up here, they
      can be asked relevant questions. But the suggestion that they
      have to call any particular witness or any witnesses whatsoever is
      absolutely improper.
Id. at 2325a-26a. In addition, in both its opening charge and its final charge

to the jury, the trial court reiterated that the Commonwealth bore the burden

of proving each element of the crimes charged beyond a reasonable doubt,

and that Risoldi had no obligation to present any evidence refuting the

charges. Id. at 97a-99a; 3068a-71a.




                                     - 50 -
J-A10043-20


      The trial court provided the following reasoning in support of its decision

to deny a mistrial:

      Having dealt with [the prosecutor] over the course of many
      months, I had/have no hesitation in concluding that this was an
      error on her part, not an attempt to shift the burden of proof to
      the defense. Not every error warrants the draconian response of
      a mistrial. In framing my response, I was well aware of the case
      law governing mistrials having had to address same many times
      previously. Like obscenity, one instinctively knows what conduct
      warrants a mistrial.

      [The prosecutor] was engaging, in my view, in an unfortunate “tit
      for tat” response to [the defense’s] questions and certainly was
      not seeking to provoke him into requesting a mistrial. We were
      in our twelfth day of testimony and there had been the expected
      number of clashes between counsel, as well as the expected
      “pushing the envelope” type exchanges. However, I do not
      believe her question was asked to prejudice [Risoldi] to the point
      of denying her a fair trial and/or to suggest that she had any
      burden of proof whatsoever. This question and conduct is at the
      opposite extreme from that in [Commonwealth v. Smith], 615
A.2d 321 (Pa. 1992) and [Commonwealth v. Martorano], 741
      [A].2d 1221 (Pa. 1991) where mistrials were warranted. I also
      considered that I had addressed the jury as to the burden of proof
      in my opening and would do so again in my closing. I considered
      that this was a single instance, not something that had been
      ongoing and pervasive throughout the trial.          Accordingly, I
      believed a curative instruction was the appropriate relief. As such,
      a mistrial was not warranted and [Risoldi] is not entitled to relief
      on this ground.

Trial Court Opinion, 7/23/19, at 120-21. We agree.

      There is no indication in the record that the Commonwealth asked

Kiosewski this question with the intent to provoke a mistrial or deprive Risoldi

of a fair trial. Within the scope of a three-week trial, this single question,

while improper, was not so prejudicial as to have the unavoidable effect of

depriving Risoldi of a fair trial. Risoldi immediately objected to the question

                                     - 51 -
J-A10043-20


before Kiosewski answered, and the trial court issued a cautionary instruction

that was drafted in large part by the defense. This instruction, coupled with

the instructions given at the beginning of the trial and in the final charge, was

sufficient to allay any prejudice that may have arose from the question and

we discern no abuse of discretion by the trial court. See Fletcher, supra.

As such, this issue is meritless.

                                               V.

       Finally, Risoldi challenges the legality of the restitution portion of her

sentence.23     The trial court ordered Risoldi to pay restitution to AIG of

$10,428,428.13, which was the full amount that AIG paid to Risoldi pursuant

to her homeowners’ insurance policy following the 2013 fire. Risoldi argues

that because not all of her insurance claims were fraudulent, the trial court

was not empowered to sentence her to pay restitution in the full amount of

the money she received because of the non-fraudulent claims. We agree.




____________________________________________


23A challenge to the trial court’s authority to impose a sentence of restitution
based on its finding that the restitution was a direct result of the criminal
conduct is a challenge to the legality of the sentence. See Commonwealth
v. Oree, 911 A.2d 169, 173 (Pa. Super. 2006). Therefore, our standard of
review is de novo and our scope of review is plenary. Commonwealth v.
Stradley, 50 A.3d 769, 772 (Pa. Super. 2012).


                                          - 52 -
J-A10043-20


                                               A.

       Restitution is a mandatory component of the sentence24 for any crime

in which a victim’s property is “stolen, converted or otherwise unlawfully

obtained.”    18 Pa.C.S. § 1106(a)(1); see also 42 Pa.C.S. § 9721(c).       “In

determining the amount and method of restitution, the court: [s]hall consider

the extent of the injury suffered by the victim.” 18 Pa.C.S. § 1106(c)(2)(i).

However, a restitution order in a criminal case does not bar the victim from

further recovery from the defendant in a civil action.25 18 Pa.C.S. § 1106(g)

(“No judgment or order of restitution shall debar the victim, by appropriate

action, to recover from the offender as otherwise provided by law, provided




____________________________________________


24 This is distinct from when restitution is imposed as a condition of probation
pursuant to 42 Pa.C.S. § 9754. As discussed infra, when restitution is
imposed as part of a sentence, there must be a direct nexus between the
criminal conduct and the loss suffered by the victim. See Commonwealth
v. Popow, 844 A.2d 13, 19 (Pa. Super. 2004). In contrast, when a trial court
imposes restitution as a condition of probation, “the required nexus is relaxed”
and the court “is accorded latitude in fashioning probationary conditions
designed to rehabilitate the defendant and to provide some measure of
redress to the victim.” Id. Here, it appears the trial court imposed restitution
as part of the sentence pursuant to the mandatory restitution statute, as
Risoldi was convicted of theft offenses. 18 Pa.C.S. § 1106(a); see also Trial
Court Opinion, 7/23/19, at 5 (citing 42 Pa.C.S. § 9721(c)). We express no
opinion on whether the restitution award would be appropriate as a condition
of probation.

25 We note that the insurance fraud statute provides insurers with a civil cause
of action to recover damages incurred because of insurance fraud. 18 Pa.C.S.
§ 4117(g).


                                          - 53 -
J-A10043-20


that any civil award shall be reduced by the amount paid under the criminal

judgment.”).

      When determining the amount of restitution to be imposed as part of a

defendant’s sentence, the trial court must look to the losses the victim would

not have suffered but for the defendant’s criminal conduct.

      Because of the statutory language “directly resulting from the
      crime,” restitution under § 1106(a) is proper only if there is a
      direct causal connection between the crime and the loss. . . .
      Thus, the sentencing court is statutorily required to impose
      restitution under § 1106(a) when the Commonwealth has
      established that the defendant committed a crime, the victim
      suffered injury to person or property, and there exists a direct
      causal nexus between the crime of which defendant was convicted
      and the loss or damage suffered by the victim.

Commonwealth v. Weir, 201 A.3d 163, 170 (Pa. Super. 2018) (citations

omitted), appeal granted, 215 A.3d 966 (Pa. 2019). The amount of restitution

must be determined “under the adversarial system with considerations of due

process.” Id. at 171.

      When imposing restitution as part of a sentence, there must be a direct

nexus between the restitution ordered and the crime for which the defendant

was convicted. Commonwealth v. Zrncic, 167 A.3d 149, 152-53 (Pa. Super.

2017). The trial court may not impose restitution if the victim’s loss “did not

flow from the behavior for which the [defendant] was held criminally

accountable.” Id. at 153 (citation omitted). Thus, in Zrncic, this court held

that the defendant could not be sentenced to pay restitution for the cost of

replacing the victim’s laptop when the laptop was seized in support of the


                                    - 54 -
J-A10043-20


charge of Unlawful Contact with a Minor. As that charge was withdrawn in

exchange for the defendant’s plea to Aggravated Indecent Assault, there was

no nexus between the loss of the laptop and the criminal conduct to which the

defendant pled guilty. Id. As such, the restitution order was illegal. Id.

      Similarly, in Commonwealth v. Barger, 956 A.2d 458, 465 (Pa. Super.

2008) (en banc), this court held that defendant could not be sentenced to pay

for the replacement of the victim’s couch when the jury acquitted him of

criminal conduct related to the couch.     After the jury acquitted him of the

sexual offenses that were alleged to have occurred on the couch, the trial

court found the defendant guilty of a summary offense of harassment for

slapping the victim during the incident in question.          Even though the

harassment charge arose out of the same course of criminal conduct as the

charges for which he was acquitted, this court held that there was no direct

nexus between the harassment and the restitution for the victim’s couch. Id.

Because the defendant could not be sentenced to pay restitution related to

conduct for which he was acquitted, the sentence was illegal. Id.

      The parties direct us to Commonwealth v. Oree, 911 A.2d 169 (Pa.

Super. 2006), and Commonwealth v. Poplawski, 158 A.3d 671 (Pa. Super.

2017), for interpretation of the but-for test for setting criminal restitution. In

Oree, the defendant was convicted of simple assault and recklessly

endangering another person and acquitted of aggravated assault.            Oree,

supra, at 172. The trial court sentenced the defendant to pay restitution


                                     - 55 -
J-A10043-20


amounting to the victim’s lifetime projected care expenses, as the defendant’s

assault on the victim resulted in severe injuries that prevented the victim from

living independently. Id. at 171. This court held that the restitution order

was not illegal as the victim’s extensive injuries flowed directly from the

conduct for which the defendant was convicted, even though the defendant

was acquitted of the more serious charge of aggravated assault. Id. at 174.

      In Poplawski, the defendant was convicted of home improvement fraud

but acquitted of theft by deception and deceptive or fraudulent business

practices. Poplawski, supra, at 672. The jury specifically found that the

victim paid the defendant $2,000 or less. The victim testified that he paid

another contractor approximately $41,000 to complete the remaining work,

but it was unclear whether this sum represented the amount it would have

cost to complete the project initially or whether it included more extensive

work as a result of the defendant’s involvement. Id. at 674-75. We concluded

that the jury had heard the testimony regarding the cost of continuing the

project following the defendant’s fraud, but it specifically acquitted him of

charges related to the quality and quantity of his services. Id. at 675. Under

those circumstances, the restitution constituted an illegal sentence because it

was not a direct result of the criminal conduct as found by the jury. Id.

Importantly, we noted that the victim was still entitled to seek redress by filing

a civil lawsuit against the defendant. Id.




                                     - 56 -
J-A10043-20


       With all of these principles in mind, we turn to the merits of Risoldi’s

claim.

                                               B.

       Risoldi contends that the vast majority of the proceeds she received

from AIG were in payment for rebuilding and restoration of Clairemont. The

cause of the fire was accidental and the jury found her not guilty of insurance

fraud related to guarantee replacement costs.              She concedes that AIG is

entitled to partial restitution for the ALE,26 but argues that there was no direct

link between the criminal conduct for which she was convicted and the total

amount of restitution ordered to AIG.               She contends that the trial court

exceeded its authority in imposing restitution that covered the payments

made for the damage to the structure and contents of Clairemont, as it

erroneously applied civil law in a criminal proceeding to determine that her

insurance contract with AIG was void. She argues that the criminal proceeding

was the incorrect venue for AIG to recover based on a breach of contract




____________________________________________


26 At trial, the Commonwealth presented evidence that Risoldi had rented a
home for several months for $4,000 per month, and then purchased the home
outright using a straw purchaser. After purchasing the home, she submitted
a fraudulent lease to AIG representing that she was renting the home for
$13,000 per month and had to pay the full rent up front for the three-year
term of the lease. AIG paid her the full amount that she requested for this
fraudulent lease. Risoldi now argues that she was entitled to $4,000 per
month for three years, and thus obtained an excess of $9,000 per month
fraudulently. She argues that AIG is only entitled to this excess amount in
restitution, which totals $324,000. See Risoldi’s Brief at 67-68.

                                          - 57 -
J-A10043-20


theory, and that AIG was obligated to file a civil suit to recover any funds that

it paid out for conduct the jury determined was not fraudulent.

      In contrast, the Commonwealth argues that the homeowners’ insurance

policy contained a provision stating that the entire policy would be void if the

insured intentionally concealed or misrepresented any material fact, engaged

in fraudulent conduct, or made false representations. R.R. at 3209a. The

Commonwealth further argues that Risoldi submitted fraudulent claims to AIG

before AIG made payments for the undisputed damage to Clairemont. Thus,

if AIG had known about the fraud at the time that it occurred, the policy would

have been void in its entirety and AIG would not have made these payments.

The Commonwealth argues that because the jury found that Risoldi had

committed insurance fraud with regard to certain claims, the policy was void,

and AIG is entitled to the $10,428,428.13 it would not have paid but for

Risoldi’s fraud and misrepresentations.

      The trial court found that Risoldi’s convictions for insurance fraud in her

criminal trial would have per se satisfied any burden of proof AIG had to

establish fraud if it filed a civil suit against her to recover the funds it had paid

under the homeowners’ policy. The trial court agreed that the fraud vitiated

the insurance contract and AIG’s obligation to pay for the legitimate losses at

Clairemont.   It concluded that but for the fraud, AIG would not have paid

Risoldi for the homeowners’ claims and, as a result, AIG was entitled to

restitution of the full amount it had paid on those claims.


                                       - 58 -
J-A10043-20


      However, Risoldi was not convicted of insurance fraud related to the

undisputed damage to the structure and contents of Clairemont or guaranteed

replacement costs. The verdict form allowed the jury to specify the fraudulent

conduct that it concluded that Risoldi had engaged in, as well as the amount

of insurance proceeds Risoldi had received because of that conduct. R.R. at

3267a-68a.     At count two, insurance fraud, the jury specified that the

fraudulent conduct was for Risoldi’s drapery claim, mural claim and ALE claim.

It found that the claim related to the guaranteed rebuilding costs was not

fraudulent.   At count three, insurance fraud, the jury found that Risoldi’s

jewelry claim was fraudulent. At count 4, theft by deception, the jury found

that Risoldi had committed theft related to her drapery claim and ALE claim

and stated that the amount of money obtained from those claims was

$2,750,000.    At count five, criminal attempt—theft by deception, the jury

found that Risoldi attempted to obtain $10,000,000 related to her jewelry

claim.   At trial, O’Keefe testified that AIG paid Risoldi approximately $7.5

million for damage to the structure of Clairemont, as well as $2 million for the

contents and $1 million for ALE. R.R. at 170a-71a.

      Importantly, the fact that the 2013 fire at Clairemont was accidental

was not disputed. The trial court repeatedly instructed the jury that Risoldi

had not been charged with arson and there was no allegation that she was

responsible for the fire. At trial, O’Keefe agreed that because the cause of the

fire was accidental, the homeowners’ insurance policy covered the rebuilding


                                     - 59 -
J-A10043-20


costs for the property, though AIG and the Risoldis disagreed as to the amount

that it would cost to restore Clairemont. At the time of trial, O’Keefe believed

that AIG and the Risoldis had not reached an agreement on the rebuilding

costs. AIG had paid Risoldi the policy limit for the damage to the structure

but that any further replacement costs were still a point of negotiation. Risoldi

was not convicted of any fraud or wrongdoing specific to the structural damage

to Clairemont or the guaranteed replacement costs.

      Much like Zrncic and Barger, the jury in this case acquitted Risoldi of

certain criminal conduct and made specific findings of fact regarding what

conduct was fraudulent, in addition to finding the total loss suffered by AIG

because of the fraudulent conduct. The Commonwealth attempted to prove

at trial that Risoldi’s claim for guaranteed rebuilding costs of Clairemont was

fraudulent; however, there is no doubt that the jury rejected this argument in

its verdict. The Commonwealth never attempted to prove fraud or wrongdoing

related to the damage that arose because of the fire, which was not disputed

that it was accidental.   Nevertheless, the trial court ordered Risoldi to pay

restitution that encompassed the payments AIG made to the Risoldis based

on the undisputed, accidental damage to Clairemont and its contents. Based

on the special interrogatories and the charges filed, there is no direct nexus

between restitution for the payments on the policy limits and the criminal

conduct for which Risoldi was actually convicted. As her convictions did not

encompass the payments for damage to the structure and contents that


                                     - 60 -
J-A10043-20


actually resulted from the fire, the trial court erred by imposing restitution

that covered those costs.

      Likewise, we find these circumstances distinguishable from Oree, relied

upon by the Commonwealth. There, the defendant was convicted of simple

assault but acquitted of aggravated assault, and he was sentenced to pay

restitution that accounted for the victim’s care and medical expenses

throughout the rest of his life. Oree, supra. The direct nexus between the

criminal conduct and the restitution was clear: but for the simple assault, the

victim would not have sustained the injuries resulting in his need for long-

term care.    While the jury acquitted the defendant of the more serious

aggravated assault charge, it nonetheless concluded that the defendant had

engaged in conduct causing the victim’s injuries. Id. Here, however, the jury

reached the opposite conclusion as to the guaranteed replacement costs and

specifically found that Risoldi had not engaged in insurance fraud as to those

claims. The jury was never presented with the option of finding that Risoldi

committed fraud as to the structural and contents damage at Clairemont as

the Commonwealth had agreed that this damage was accidental. There was

no direct nexus between the fraudulent conduct for which the jury convicted

Risoldi and the payments for damage to the structure and contents of

Clairemont.

      The Commonwealth attempts to circumvent the jury’s verdict by arguing

that the insurance policy’s fraud and misrepresentation provision rendered the


                                    - 61 -
J-A10043-20


entire contract void when Risoldi was convicted of fraud related to other

portions of her insurance claims. Similarly, in its opinion, the trial court opined

that “[t]his is a situation where a victim has options for recovering its loss. It

can rely on the criminal justice system to protect its interests or submit its

claim to the civil courts for resolution.       These options can be pursued

individually and/or jointly.” Trial Court Opinion, 7/23/19, at 6. While it is true

that a restitution order does not preclude a victim from seeking further redress

in a civil forum, see 18 Pa.C.S. § 1106(g), restitution in a criminal case is

nonetheless cabined by the requirement that there be a direct nexus between

the proven criminal conduct and the victim’s loss.

      Because the parties’ stipulation that the fire at Clairemont was

accidental, we find that AIG’s payments under the insurance contract, made

for the undisputed damage to the structure and contents of Clairemont, were

attenuated from Risoldi’s criminal conduct such that restitution for those

payments constitutes an illegal sentence. Here, the Commonwealth proved

the criminal conduct with regard to the drapes, mural, ALE and jewelry, but

not as it related to the guaranteed replacement costs.               Further, the

Commonwealth did not allege any fraud or wrongdoing as to the damage to

Clairemont resulting from the accidental fire.       O’Keefe testified that AIG

disputed the total amount of guaranteed replacement costs requested by

Risoldi, but had agreed that she was entitled to, at minimum, the policy limit

for the structural damage.


                                      - 62 -
J-A10043-20


      The insurance fraud statute provides AIG with an avenue for redress if

it believes that it sustained additional damages as a result of Risoldi’s crimes.

See 18 Pa.C.S. § 4117(g); see also Poplawski, supra; Commonwealth v.

Wozniakowski, 860 A.2d 539 (Pa. Super. 2004) (“The victim is not precluded

from seeking civil damages if unsatisfied with the restitution award.”). In that

forum,   AIG   could   present   its   arguments   related   to   the   fraud   and

misrepresentation provision of the policy in the context of the language of the

contract as a whole, and Risoldi could present any relevant defenses to AIG’s

claim. However, it is not the duty of the criminal court to resolve a breach of

contract claim resulting in damages that do not flow directly from the criminal

conduct for which the defendant was convicted.

      In light of our disposition, we must remand for resentencing only as to

the restitution portion of Risoldi’s sentence. As we have found the evidence

insufficient to support Risoldi’s conviction for theft by deception as to the

drapes, the restitution award related to the theft by deception claim should

not reflect reimbursement for the drapes claim. However, her conviction for

theft by deception remains intact because the drapes claim was only one basis

to support the count of theft by deception and the charge is supported by her

proper conviction for theft by deception as to the ALE. On remand, the trial

court should set a restitution amount that reflects AIG’s losses for the specific

insurance fraud and theft by deception charges for which Risoldi was properly

convicted.


                                       - 63 -
J-A10043-20


      Judgment of sentence affirmed in part and vacated in part.      Case

remanded for further proceedings consistent with this opinion. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2020




                                  - 64 -